Citation Nr: 0333950	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy as a result of herbicide exposure.

4.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) as a result of herbicide exposure.

5.  Entitlement to service connection for multiple myeloma as 
a result of herbicide exposure.

6.  Entitlement to service connection for respiratory cancer 
as a result of herbicide exposure.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1963 to November 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1997 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In July 1999, the 
Board remanded the case to the RO to issue a statement of the 
case for the service connection issues on appeal.  In 
September 2002, the veteran failed, without cause, to appear 
for a scheduled Board hearing.  Therefore, his request for a 
Board hearing is considered withdrawn.

Although in a July 2002 supplemental statement of the case 
the RO adjudicated the issue of entitlement to service 
connection for a low back disorder on the merits, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the pertinent issue on the title page as 
whether new and material evidence has been received to reopen 
the claim.  

The veteran's April 2001 correspondence may be construed as 
raising a claim for entitlement to compensation for 
additional disabilities as a result of VA medical treatment.  
This matter is referred to the RO for appropriate action.

The issues of entitlement to service connection for stomach 
ulcers, PTSD, peripheral neuropathy, PCT, multiple myeloma, 
respiratory cancer, and a low back disorder (on de novo 
review) are addressed in the remand which follows this 
decision.


FINDINGS OF FACT

1.  In an October 1990 unappealed rating decision the RO 
denied service connection for residuals of a back injury on 
the basis that evidence demonstrating a present disability 
had not been submitted.  

2.  Competent evidence added to the record since the October 
1990 decision demonstrates a present low back disability, 
bears directly and substantially upon the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for residuals of a back 
injury may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have also been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2003).  The duty to assist 
provisions of the VCAA do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Regulations implementing the VCAA include a new definition of 
new and material evidence.  However, the definition applies 
only to petitions to reopen filed on or after August 29, 
2001.  Hence, it does not apply in the instant case.  
Although the veteran was not specifically notified of the 
VCAA and how it pertains to the present matter at hand, he is 
not prejudiced by the determination below.  (The appellant 
and his representative were generally notified of the VCAA 
and the implementing regulations in the July 2002 
supplemental statement of the case.)  Since the veteran is 
not prejudiced by this decision and because a remand of the 
matter addressed below would benefit no one, but might result 
in additional delay, the Board will proceed with 
consideration of the new and material evidence claim.  

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In an October 1990 rating decision the RO denied service 
connection for residuals of a back injury on the basis that 
the record did not show such disability.  The veteran did not 
appeal that determination and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

Evidence added to the claims file since the last final 
decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence includes 
a March 2001 VA treatment report providing diagnoses of early 
disc disease with small focal herniated disc at L2-3 and L3-4 
which were not of record at the time of the last final 
decision.  As that evidence addresses directly the basis for 
the prior denial of the veteran's claim, it is "new and 
material" and the claim must be reopened.


ORDER

The claim of entitlement to service connection for residuals 
of a back injury is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  A review of the 
record shows the veteran has not been adequately notified of 
the VCAA and how it applies to his present appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  It was noted 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  
In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  The Board 
notes the available medical evidence does not include 
diagnoses of stomach ulcers, PTSD, peripheral neuropathy, 
PCT, multiple myeloma, or respiratory cancer and that service 
medical records are negative for evidence of a low back 
injury.  The Board finds, however, that the RO should 
determine whether, after appropriate VCAA notice has been 
provided, additional medical opinions are required in this 
case prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
advise him of the evidence necessary to 
substantiate each of his claims, what the 
evidence now shows, what evidence he is 
to provide, and what evidence VA will 
attempt to obtain.  He should also be 
notified of the requisite time limit for 
response to VCAA notice.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for the 
disabilities at issue since March 2001.  
The RO should obtain complete copies of 
the medical records (not already in the 
claims folder) from all identified 
sources.
3.  The RO should then review the claims 
folder (including any records obtained 
pursuant to the above request) to 
determine whether there is competent 
evidence of claimed disability or 
symptoms which may be associated with an 
event, injury, or disease during active 
service so as to warrant a VA medical 
examination or opinion.  If so, the 
veteran should be scheduled for an 
appropriate VA examination(s).  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should explain the rationale for any 
opinion given.

4.  The RO should then review the issues 
on appeal.  If any benefit sought remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to ensure compliance with and 
to assist in meeting the requirements of VCAA in keeping with 
the holding of the Federal Circuit in DAV and PVA, supra.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



